Citation Nr: 1549884	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee instability, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative arthritis with limited extension, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This case initially came before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO denied an increased rating for left knee degenerative arthritis, rated 20 percent, and granted a 20 percent rating for moderate instability of the left knee, effective December 15, 2009.  The RO also granted service connection for left knee post-surgical scars and assigned a noncompensable rating.  In his April 2010 notice of disagreement (NOD), the Veteran indicated that he disagreed with the effective date for the 20 percent rating granted for his left knee instability, contending that it should be based on the date of his March 2009 claim.  He also disagreed with the assigned ratings, contending that each should be rated at least 30 percent.  The Veteran did not disagree with the noncompensable rating assigned for the scars, and that issue is therefore not before the Board.  See 38 C.F.R. § 20.201 (allowing for identification by an appellant in the NOD of the specific determinations with which he disagrees).

As the RO subsequently in December 2010 granted the requested March 3, 2009 effective date based on the date of the increased rating claim, this was a full grant of the benefit sought and that issue is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  Although the Board will grant 30 percent ratings for the left knee instability and arthritis with limitation of extension below, because the Veteran indicated that he sought ratings of "at least" 30 percent for these disabilities and he did not indicate that such ratings would satisfy the appeal, and the Board will therefore consider whether higher or separate ratings, or remand for referral of an extraschedular rating for these disabilities is warranted.  Id.

In December 2013, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.

In September 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's left knee instability more closely approximate severe lateral instability.

2.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's left knee degenerative arthritis with limitation of extension more nearly approximate extension limited to 20 degrees.

3.  The preponderance of the evidence is against a finding that the symptoms of the Veteran's left knee disabilities approximate ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for left knee instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a rating of 30 percent, but no higher, for left knee degenerative arthritis with limitation of extension, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in April 2009 of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter also contained additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and affording VA multiple VA examinations as to the severity of his left knee disabilities.  In its September 2014 remand, the Board instructed that the AOJ request that the Veteran complete forms authorizing the release of medical information from private medical providers who had treated him for his left knee disability.  The AOJ sent a November 2014 letter to the Veteran consistent with this instruction, the Veteran identified records of Dr. F.F. and these records were subsequently obtained.  The AOJ thus complied with the Board's remand instructions in this regard.  The Board also instructed that the Veteran be afforded a new VA examination as to the severity of his left knee disabilities and one was conducted in January 2015.  For the reasons indicated below, this examination was adequate because it was based on consideration of the Veteran's prior medical history and described the left knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The AOJ therefore complied with the Board's remand instructions in this regard as well.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the December 2013 Board hearing, the undersigned explained the issues on appeal, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, uniform 30 percent ratings are proper for each of the disabilities for which the Veteran seeks increased ratings on this appeal.

The Veteran's left knee instability is rated 20 percent under 38 C.F.R. § 4.71a, DC 5257, applicable to other impairment of the knee.  Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating when it is mild, 20 percent when it is moderate, and 30 percent when it is severe.  The terms mild, moderate, and severe are not defined in DC 5257, and the question of whether a particular degree of instability is moderate or severe is ultimately a legal rather than a medical one. 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present").

On the September 2009 VA examination, instability of the left knee was noted on examination, but the degree of instability was not characterized.  The diagnosis was degenerative arthritis of the left knee joints.  Instability was again noted on the December 2009 VA examination, with anterior and posterior cruciate ligaments stability testing noted as abnormal with moderate instability, with medial and lateral collateral ligaments tests within normal limits.  The diagnosis was changed to degenerative joint disease (DJD) left knee, instability of the left knee (ACL tear) with multiple prior surgeries with scar.  On the January 2015 VA examination, the examiner indicated that joint stability testing was performed, but did not indicate whether there was joint instability.  Anterior, posterior, and medial instability testing were normal, but lateral instability testing was abnormal, to a degree of 1+(0-5 millimeters).  Constant use of a left knee brace was also noted.  During the Board hearing, the Veteran noted that he was given a knee brace for instability after his knee gave way causing him to fall.  The Veteran indicated in response to the questions from the undersigned that instability was something he experienced every day.

The Board finds the Veteran's testimony competent and consistent with the evidence of record.  The evidence thus reflects instability of the left knee throughout the appeal period and the dispositive issue is the degree of this instability.  Although there are notations of moderate instability and 1+ on examination, the fact that the Veteran has consistently experienced left knee instability to a degree that requires a brace and the medical evidence of significant instability reflects that the evidence is approximately evenly balanced as to whether the instability more nearly approximates moderate or severe.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum 30 percent rating under DC 5257 for severe lateral instability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is also receiving a separate 20 percent rating for degenerative arthritis with limitation of extension under 38 C.F.R. § 4.71a, DC 5261.  See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998) (a veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown).  Under DC 5261, the following ratings are assigned for limitation of extension: 0 percent for 5 degrees; 10 percent for 10 degrees; 20 percent for 15 degrees; 30 percent for 20 degrees; 40 percent rating for 30 degrees; and 50 percent for 45 degrees.  Moreover, separate ratings may be warranted for limitation of extension and flexion when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004 (Sept. 17, 2004).  Under DC 5260, the following ratings are assigned for limitation of flexion: 0 percent for 60 degrees; 10 percent for 45 degrees; 20 percent for 30 degrees; and 30 percent for 15 degrees.  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

On the September 2009 VA examination, range of motion was 110 degrees flexion to 10 degrees extension, with pain at 80 degrees flexion and 10 degrees extension.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, with pain having the major functional impact.  The Veteran described flare-ups 2 to 3 times per day lasting for hours at a severity level of 8, precipitated by physical activity.  The flare-ups prevented the Veteran from performing any side to side and limited the motion of the joint, preventing him from walking, running, or standing for prolonged periods of time, or climb steep stairs without assistance.

On the December 2009 VA examination, range of motion was 110 degrees of flexion to 15 degrees extension, with pain at 90 degrees flexion and 15 degrees extension.  Repetitive range of motion testing of the left knee was not possible because of knee pain.  The Veteran noted flare-ups lasting 3 times per day for 2 hours, precipitated by an inability to stand or walk for prolonged periods of time.  The flare-ups also caused an inability to sleep due to pain.

An October 2010 letter from Dr. F.F. noted that the Veteran's knee had flared up. 

A December 2011 treatment note of Dr. F.F. indicated range of motion as 120 degrees flexion to 0 degrees extension, with pain at the extreme limits of flexion.  

On the January 2015 VA examination, range of motion was 90 degrees flexion to 20 degrees extension.  There was pain on examination that caused functional loss.  There was no additional functional loss or range of motion after three repetitions.  The Veteran reported flare-ups that resulted in decreased tolerance for weight bearing.  The examiner found that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  Also noted as additional factors contributing to disability were disturbance of locomotion, interference with sitting, and interference with standing.

During the Board hearing, the Veteran testified that if he drove any length of time, "it takes me forever before I even, where I can loosen up to walk.  If I drive over 30 minutes then it takes me 30 minutes where I can actually move and bend my knee at all."  He continued, "It seems like it locks in place.  The longer I leave it straight for any set position then it take me much longer before I can actually walk halfway."  Board Hearing Transcript, at 9.   

The above evidence reflects that extension had ranged from 10 to 20 degrees on the VA examinations, with 0 degrees extension noted in the December 2011 private treatment note.  The limitation of extension to 20 degrees warrants a 30 percent rating under DC 5261.  Although limitation of extension was not to 20 degrees on each examination throughout the appeal period, given the frequency and severity of the Veteran's flare-ups, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's left knee degenerative arthritis have more nearly approximated extension limited to 20 degrees throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 30 percent rating for degenerative arthritis with limitation of extension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is not, however, entitled to a rating higher than 30 percent for limitation of extension.  Although the Veteran described a brief period of time when he could not bend his leg at all, he did not quantify the degree of limitation of extension and neither the above lay nor medical evidence reflects that the overall symptoms of his degenerative arthritis resulted in limitation of motion that more nearly approximated extension limited to 30 degrees, warranting a 40 percent rating.  The statement of a temporary inability to bend the leg generally, without quantifying the degree of limitation, is of less probative weight than the other evidence indicating a lack of limitation of extension to 30 degrees including medical evidence with precise range of motion figures based on initial and repetitive motion testing.   

For similar reasons, the evidence does not support a separate rating for limitation of flexion under DC 5260.  While the Veteran testified to significant limitation of flexion during flare-ups, the range of motion findings of flexion of 110, 110, 120, and 90 degrees reflects that the even considering the additional limitation due to pain and other factors on repetitive motion testing and during flare-ups, the additional limitation was not significant enough to reflect flexion limited to 45 degrees warranting a separate 10 percent rating.

In addition, there was no ankylosis or impairment of the tibia and fibula, or genu recurvatum noted on the VA examinations or in the private or VA treatment records.  Moreover, while the private treatment records show December 2006 and September 2008 left knee meniscectomies, there is no evidence of removal or dislocation of semilunar cartilage during the appeal period, and there is no evidence of effusion into the joint or frequent locking, as the Veteran indicated during the Board hearing that he experienced locking only "occasionally."  Board Hearing Transcript, at 4.  To the extent that the Veteran had pain during the appeal period as a result of his prior meniscectomies, he could not be compensated for this pain under DCs 5258 or 5259 because he is already being compensated for pain under DCs 5261 for limitation of extension due to pain.  To compensate the Veteran twice in this manner would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; VA Adjudication Manual, M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m) (stating that evaluations under Diagnostic Codes 5258 and 5259 "can pyramid with evaluations under DCs 5260 or 5261 for limitation of knee flexion or extension. Therefore, separate compensable evaluations are not permitted").

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee disabilities are fully contemplated by the applicable rating criteria.  The criteria for rating the knee and leg contain a  broad range of symptoms and each of those symptoms were considered by the Board in determining whether any higher or separate rating is warranted in addition to the separate 30 percent ratings being granted in this decision.  Although the Veteran stated during the examinations and the Board hearing that he experiences difficulty walking, running, standing, driving, climbing stairs, and sleeping at night, these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability.  The Board therefore finds that the criteria for rating the knee contemplate the Veteran's left knee disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In addition to his left knee instability and degenerative arthritis with limitation of extension, the Veteran is in receipt of service connection for bilateral hearing loss and scars, each rated noncompensable.  The September 2009 VA examiner indicated that due to his left knee disabilities, the Veteran could not perform his duties as a pest control technician, and had to sell his business due to an inability to squat and crawl.  The December 2009 VA examiner indicated that the effect of the Veteran's left knee disability was in sitting down at his job as a dispatcher.  The January 2015 VA examiner indicated that the functional impact of the left knee disabilities was difficulty with prolonged sitting in his administrative job.  There is no indication in the evidence that the Veteran's noncompensable hearing loss interferes with his employment, and the September 2011 VA scars examination indicates that the scars are not painful and there was no limitation of function due to the scars.  Consequently, although the left knee disabilities have interfered with the Veteran's employment to some degree, he continues to work in a sedentary or administrative job, and the evidence reflects that the left knee disabilities interfere with prolonged sitting but does not reflect that his ability to perform the job itself is significantly impaired.  Thus, the Board finds that the Veteran's service-connected disabilities have not caused marked interference with employment, i.e., beyond that contemplated by the separate 30 percent ratings that are being granted herein.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  In addition, although the Veteran has had multiple left knee surgeries, there has not been frequent hospitalization during the appeal period for the left knee disabilities.  Therefore, referral for consideration of an extraschedular rating for the Veteran's left knee disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, although the Veteran sold his pest control business due to symptoms of his left knee disabilities, he has continued to work during the appeal period and there is no indication that this employment is marginal.  See 38 C.F.R. § 4.16(a).  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has therefore not been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, separate ratings of 30 percent, but no higher, are warranted for the Veteran's left knee instability and degenerative arthritis with limitation of extension.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A rating of 30 percent, but no higher, for left knee instability, is granted, subject to controlling regulations governing the payment of monetary awards.

A rating of 30 percent, but no higher, for left knee degenerative arthritis with limited extension, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


